Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claim amendments filed 4/1/2020. 
Claims 1-8 & 17-28 are pending. 
A signed copy of the IDS submitted 4/1/2020 is attached.  
The Drawings filed 4/1/2020 are noted. 
Claim Objections
Claims 5 and 22 are objected to because of the following informalities:  The limitation “game character is as the target position” should recite “game character as the target location” to be grammatically correct. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyar (US 2013/0178281) in view of Bollermann (US 2017/0354887).  
Ayyar discloses a method, device and CRM for controlling a game character, (¶¶ 27, 32, methods, systems and computer programs for multiplayer online games. Games include objects such as characters.) Ayyar discloses controlling a simulated skydiving action of the game character in a game scene, (Fig. 8, ¶ 69, an avatar 818 parachutes from a helicopter 814 to a target location {post office 818}), the method comprising: determining a target position to be landed on, (Fig. 8, post office 818); obtaining a real-time location of the game character, (helicopter is flying by a friend’s virtual city, the city therefore is the real-time location, as is the post office 818 which the character parachutes to.) 
Ayyar does not disclose, determining a real-time flight strategy according to the target position and the real-time location during the simulated skydiving action, wherein the real-time flight strategy comprises one of a released-parachute flight strategy and a folded-parachute flight strategy; and according to the real-time flight strategy. However, in a related multiplayer game, Bollermann describes systems and methods for parachute flight simulation using virtual reality devics, (Bollermann, Abstract, e.g., Fig. 1A) Bollermann simulates a target position and real-time location, (e.g., Fig. 7, showing simulated airplane bearing and target location coordinates.) Bollermann determines real-time flight strategy based on this location data in addition to other parameters including exit altitude, airspeed, wind, etc., (Bollermann ¶ 119.) 
It would have obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have applied Bollermann’s robust skydiving simulation strategies to the character-based game of Ayyar for several reasons including providing an entertaining 3D display to an otherwise 2D scene. This yields the predictable results of maintaining player interest. Ayyar in view of Bollermann teaches automatically controlling the simulated skydiving action of the game character, (Ayyar, Fig. 8, avatar is shown to automatically parachute from the helicopter to the target.) 
Allowable Subject Matter
Claims 2-8 & 19-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art is replete with physical and virtual skydiving simulators, Examiner’s search has not revealed prior art drawn to game scenes with a character skydiving that can be relied on to reasonably disclose, suggest or render obvious the salient limitations presented by these dependent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715